DETAILED ACTION
The amendments filed 7/29/2022 have been entered.  Claims 11, 12, 14, and 17-19 are pending.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 12, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshizawa (US Publication No. 2009/0019410).
Yoshizawa teaches:
Re claim 11.  A method executed by an arithmetic device configured to actuate a robot hand to transport an object from a first position to a second position (Figures 1 and 2; paragraph [0032]: “path generating device 1 is constructed of a computer”; and paragraph [0045]: “grasps a glass”), the method comprising: 
calculating, by the arithmetic device, the first position and the second position satisfying first conditions for restricting a posture the object can take in a real space where the object is present (paragraph [0008]: “an initial position to a final position”; paragraph [0045]: “without spilling a liquid in the glass”; and paragraph [0047]: “These initial configuration and final configuration are determined based on angles of the actuators in the respective links 31-37 of the arm 5, and the specifications of the arm 5 represented by the physical data 22 obtained with reference to the database 20.”); 
calculating, by the arithmetic device, one or more intermediate points in the real space satisfying second conditions related to robot environment information in addition to the first conditions, the one or more intermediate points connecting the first position and the second position (paragraphs [0008]: “generate a midpoint between the initial position and the final position” and “constraint setting means for setting a constraint subspace satisfying a constraint to constrain a configuration of the moving object in a work space where the moving object exists”); 
generating, by the arithmetic device, a route from the first position to the second position via the one or more intermediate points (paragraph [0008]: “plan a path between the initial position and the final position, using the midpoint”); and 
actuating, by the arithmetic device, the robot hand to transport the object from the first position of the second position along the generated route (Output of constraint path S13, Figure 6; and paragraph [0034]), 
wherein each of the one or more intermediate points includes information related to an intermediate position and an intermediate posture of the object or the robot hand on the route from the first position to the second position (paragraph [0008]), and the arithmetic device calculates another intermediate point in the real space satisfying the first conditions by changing the information related to the intermediate position at one intermediate point without changing the information related to the intermediate posture at the one intermediate point in the step of calculating one or more intermediate points in the real space (Figure 9 and paragraphs [0045, 0053, 0058, and 0075-0077]: the arm maintains a predetermined configuration so as to move a glass without spilling a liquid in the glass.  Planning a path while projecting mid-configurations onto the constraint surface V so that a configuration of the arm is one in which the surface of the glass grasped by the hand is horizontal.  An interpolation configuration qr is generated between the projected mid-configuration qk and the next projected mid-configuration qk+1 ).

Re claim 12.  Wherein the arithmetic device calculates the first position and the second position on a route between the first position and the second position satisfying the first conditions in the step of calculating the first position and the second position (paragraph [0008]: “an initial position to a final position”; paragraph [0045]: “without spilling a liquid in the glass”; paragraph [0047]: “These initial configuration and final configuration are determined based on angles of the actuators in the respective links 31-37 of the arm 5, and the specifications of the arm 5 represented by the physical data 22 obtained with reference to the database 20.”; and paragraphs [0053-0055]).

Re claim 19.  An arithmetic device comprising a processor and a memory, wherein
the processor is configured to actuate a robot hand to transport an object from a first position to a second position (Figure 1; paragraph [0032]: “path generating device 1 is constructed of a computer”),
the memory is configured to store first conditions and second conditions, the first conditions restrict a posture the object can take in a real space where the object is present, the second conditions are related to robot environment information (paragraphs [0008]: “generate a midpoint between the initial position and the final position” and “constraint setting means for setting a constraint subspace satisfying a constraint to constrain a configuration of the moving object in a work space where the moving object exists”; and paragraphs [0035, 0038, and 0066]: “stores environment data”), 
the processor is configured to perform operations comprising operations to:
calculate the first position and the second position satisfying the first conditions for restricting a posture the object can take in a real space where the object is present (paragraph [0008]: “an initial position to a final position”; paragraph [0045]: “without spilling a liquid in the glass”; and paragraph [0047]: “These initial configuration and final configuration are determined based on angles of the actuators in the respective links 31-37 of the arm 5, and the specifications of the arm 5 represented by the physical data 22 obtained with reference to the database 20.”); 
calculate one or more intermediate points in the real space satisfying the second conditions related to robot environment information in addition to the first conditions, the one or more intermediate points connecting the first position and the second3Kennosuke HAYASHIAppl. No. 16/618,818TM1.110.0002.PC Response to the Non-Final Office Action of September 13, 2021position (paragraphs [0008]: “generate a midpoint between the initial position and the final position” and “constraint setting means for setting a constraint subspace satisfying a constraint to constrain a configuration of the moving object in a work space where the moving object exists”); 
generate a route from the first position to the second position via the one or more intermediate points (paragraph [0008]: “plan a path between the initial position and the final position, using the midpoint”), 
actuate the robot hand to transport the object from the first position to the second position along the generated route (Output of constraint path S13, Figure 6; and paragraph [0034]), and
wherein each of the one or more intermediate points includes information related to an intermediate position and an intermediate posture of the object or the robot hand on the route from the first position to the second position (paragraph [0008]), and the processor calculates another intermediate point in the real space satisfying the first conditions by changing the information related to the intermediate position at one intermediate point without changing the information related to the intermediate posture at the one intermediate point in the step of calculating one or more intermediate points in the real space (Figure 9 and paragraphs [0045, 0053, 0058, and 0075-0077]: the arm maintains a predetermined configuration so as to move a glass without spilling a liquid in the glass.  Planning a path while projecting mid-configurations onto the constraint surface V so that a configuration of the arm is one in which the surface of the glass grasped by the hand is horizontal.  An interpolation configuration qr is generated between the projected mid-configuration qk and the next projected mid-configuration qk+1 ).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshizawa (US Publication No. 2009/0019410) as applied to claim 11 above, and further in view of Kamiya (US Publication No. 2007/0030271).
The teachings of Yoshizawa have been discussed above.  Yoshizawa fails to specifically teach: (re claim 14) wherein the information related to the intermediate position at the one intermediate point is changed so that the intermediate position at another intermediate point heads towards the second position in the step of calculating one or more intermediate points in the real space.
Kamiya teaches, at paragraphs [0127-0130 and 0136], adjusting spline curves for a robot passing through a starting-point, intermediate point, and endpoint such that the tangent vector of each of the spline curve segments is substantially equal at the connections between spline curves.  This allows for smooth movement of the end-effector such that it moves fluidly through the required points and towards the next point.  
In view of Kamiya’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Yoshizawa, (re claim 14) wherein the information related to the intermediate position at the one intermediate point is changed so that the intermediate position at another intermediate point heads towards the second position in the step of calculating one or more intermediate points in the real space; since Kamiya teaches adjusting spline curves for a robot passing through a starting-point, intermediate point, and endpoint such that the tangent vector of each of the spline curve segments is substantially equal at the connections between spline curves.  This allows for smooth movement of the end-effector such that it moves fluidly through the required points and towards the next point.  

Yoshizawa further teaches:
Re claim 17.  Wherein the arithmetic device changes the information related to the intermediate position at the one intermediate point so that a potential value of an evaluation function decreases, wherein the potential value of the evaluation function increases as the distance from the first position becomes shorter, and the potential value of the evaluation function decreases as the distance to the second position becomes shorter (Figures 7-10 and paragraphs [0075-0077], interpolation configuration qr is closer to final configuration qG than the projected mid-configuration qk.  That is, the interpolated positions qr are closer to the end of the path qG than the already determined point qk, thus satisfying the claimed evaluation function.).

Re claim 18.  Wherein the arithmetic device changes the information related to the intermediate position at the one intermediate point so that the intermediate position at another intermediate point heads towards the second position along a directed graph (Figures 7-10 and paragraphs [0075-0077], interpolation configuration qr is closer to final configuration qG than the projected mid-configuration qk.  That is, the interpolated positions qr are closer to the end of the path qG than the already determined point qk, thus satisfying the claimed evaluation function.).

Response to Arguments
Applicant’s arguments, see page 5, filed 7/29/2022, with respect to the objections to claims 11, 12, 17, and 18; and the 35 U.S.C. § 112(f) interpretation of claim 19 have been fully considered and are persuasive.  The objections to claims 11, 12, 17, and 18; and the 35 U.S.C. § 112(f) interpretation of claim 19 have been withdrawn. 

Applicant’s arguments with respect to the 35 U.S.C. § 112(a) rejection of claim 19 have been considered but are moot because the claim is no longer being interpreted under 35 U.S.C. § 112(f) due to the amendments to the claim language.  

Applicant's arguments filed 7/29/2022 have been fully considered but they are not persuasive.
Applicant traverses the interpretation of “arithmetic device” of claim 11 under 35 U.S.C. § 112(f) on pages 5-7, noting 
Support for the recited elements may be found in the specification in U.S. Patent Application Publication No. 2020/0139545 ("Specification"). See e.g. paragraphs [0052], [0086] and [0087]. One of skill in the art recognizes that an arithmetic device, which is described in paragraph [0052] as comprising an arithmetic unit, connotes structure, such as for a processor as described in paragraph [0086]. See id.

The specification indicates the arithmetic device may comprise an arithmetic unit, which is disclosed as including a CPU, RAM, and ROM; thus the specification lays out the structure corresponding to the claimed arithmetic device, which is interpreted under 35 USC 112(f). The term "arithmetic device" does not connote a specific structure for precluding interpretation under 112(f), and thus one will look to the specification to determine what structure corresponds to "arithmetic device".   

	Applicant remarks, on page 7, 
Applicant respectfully disagrees with the characterization of the claims as invoking the means-plus-function provisions of 35 U.S.C. § 112(f) because no evidence has been provided to show that one of ordinary skill in the art would consider that the recited elements of would not connote sufficient structure to perform the recited functions. To the contrary, the structural modifier "arithmetic" denotes a type of structural device with a generally understood meaning in the computer arts.

However, a Google search for "arithmetic device" results in numerous distinct structural devices on the first page of hits and advertisements, including an abacus, Pascal's calculator, arithmetic logic unit, and arithmetic device of US Patent No. 8,909,689.  These numerous distinct structural devices suggest the term "arithmetic device" does not denote a specific type of structure for performing the claimed functions.  


Applicant argues, on pages 9-14, with respect to claims 11 and 19, Yoshizawa fails to specifically teach the limitation:
the arithmetic device calculates another intermediate point in the real space satisfying the first conditions by changing the information related to the intermediate position at one intermediate point without changing the information related to the intermediate posture at the one intermediate point. (emphasis in Applicant’s remarks)

However, Yoshizawa teaches: at paragraph [0045], the robotic arm maintains a predetermined configuration so as to move a glass without spilling a liquid in the glass.  At paragraphs [0053 and 0058], planning a path while projecting mid-configurations onto the constraint surface V so that a configuration of the arm is one in which the surface of the glass grasped by the hand is horizontal.  At Figure 9 and paragraphs [0075-0077], an interpolation configuration qr is generated between the projected mid-configuration qk and the next projected mid-configuration qk+1 and this interpolated configuration qr is projected onto the constraint surface V so as to prevent water in the glass from spilling out.  That is, the robotic system determines a new path point with a changed position that satisfies a constraint that the grasped glass is held horizontal.  Holding the glass horizontal is maintaining a posture of the glass and the gripping hand.  

	Applicant remarks, on page 13:
Yoshizawa further discloses that "the invention enables generation of the path approximately satisfying the constraint and thus reduces computational complexity." Id. paragraph [0009] and [00011]. However, by disclosing arrangements in which constraints are approximately satisfied, Yoshizawa fails to achieve the advantages of recited embodiments, which allow calculating intermediate points that satisfy a first condition exactly, not only approximately.

However, the claim language requires “without changing the information related to the intermediate posture at the one intermediate point.”  The information related to the intermediate posture may correspond to the horizontality of the glass, which, as laid out at Yoshizawa paragraph [0058], is maintained at all mid-configurations q.  
	With regards to “calculating intermediate points that satisfy a first condition exactly, not only approximately,” while not claimed, is taught at Yoshizawa paragraph [0059] in which the first condition is whether “a mid-configuration is sufficiently close to the constraint surface V on the basis of a certain standard.”  Yoshizawa generates more mid-configurations until it is determined that this condition is satisfied exactly, so as not to spill water when transporting a glass.  

Applicant remarks, on pages 13-14:
Applicant notes that Yoshizawa teaches to generate the constraint midpoint by projecting the probabilistically generated midpoint onto the constraint subspace, which enables generation of the path approximately satisfying the constraint and thus reduces computational complexity. See id. paragraph [0050] et seq. Thus, Yoshizawa's approach for reducing the computational complexity is different from disclosed and recited embodiments of Applicant's invention. Yoshizawa merely discloses planning a Kennosuke HAYASHIAppl. No. 16/618,818TMI .110.0002.PCResponse to the Non-Final Office Action of May 2, 2022path while projecting mid-configurations onto the constraint surface V so that a configuration of the arm is one in which the surface of the glass grasped by the hand is horizontal. See id. Yoshizawa discloses that an interpolation configuration qr is generated between the projected mid-configuration qk and the next projected mid-configuration qk+1,. See id. paragraphs [0075]-[0079]. 

However the claims do not recite the proposed differences from applicant’s disclosure.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771. The examiner can normally be reached Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER D PATTON/Primary Examiner, Art Unit 3664